Citation Nr: 0902972	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-14 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to July 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

In November 2008, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the Muskogee, 
Oklahoma RO.  A transcript of the hearing is of record.


FINDING OF FACT

The competent medical evidence of record does not show that 
the veteran's currently diagnosed type II diabetes mellitus 
was incurred in or aggravated by military service, was 
incurred to compensable degree within one year of discharge 
from service or otherwise related to military service.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated 
by active military service, and may not be so presumed.  38 
U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs 
(VA) to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A June 2006 VCAA letter informed the veteran of what 
evidence was required to substantiate his claim of 
entitlement to service connection for diabetes.  The veteran 
was notified of how VA determines a disability rating and 
effective date should his claim be granted.  The VCAA letter 
also informed him of his and VA's respective duties for 
obtaining evidence.  Therefore, the Board finds that the 
requirements of VCAA regarding the duty to notify have been 
met and that VA has no further notification duty prior to 
Board adjudication.

With regard to the duty to assist, the claims file contains 
service medical records, VA treatment records and a private 
medical opinion.  The Board acknowledges that the veteran 
was not provided with a VA examination.  VA has a duty to 
provide a VA examination when the record lacks evidence to 
decide the veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In this case, there is no evidence of 
record that indicates the veteran was diagnosed with 
diabetes in service and there is no other indication that 
the diabetes is associated with military service.  Thus, the 
veteran has not presented sufficient evidence to trigger 
VA's duty to provide an examination.

Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and it concludes that he has not 
identified further available evidence not already of record.  
The veteran stated during the November 2008 hearing that 
there were no outstanding records that the Board would need 
to decide the claim.  There is no other indication in the 
file that there are additional relevant records that have 
not yet been obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been developed properly 
and sufficiently in this appeal and no further development 
is required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim. 



II.  Merits of the Claim for Service Connection

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, the disorder will 
still be service connected if it is observed in service or 
an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that 
symptomatology.  Continuity of symptomatology is required 
only where the condition noted during service (or in the 
presumptive period) is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Service 
connection may be granted for a disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In addition, service 
connection may be presumed for certain chronic diseases, 
such as in this case diabetes mellitus, which are manifested 
to a compensable degree within one year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309(a).

To establish service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; 
(2) medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Where the determinative issue involves a medical diagnosis 
or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay 
persons can provide an eyewitness account of a veteran's 
visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award 
of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).  

In assessing the veteran's service connection claim for 
diabetes, the Board must first determine whether the veteran 
currently has that disability.  An October 2004 VA treatment 
record provides a diagnosis of type II diabetes mellitus.  
Accordingly, the medical evidence shows that the veteran has 
the claimed disability and the first criterion for service 
connection has been established.  

After a careful review of the record, the Board finds that 
the medical records do not show that the veteran incurred 
diabetes during service or incurred diabetes to compensable 
degree within the first year of discharge from service.  38 
C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346.  
The service treatment records show that the veteran's blood 
sugar level was 129 mg/dl, which was noted as high on the 
laboratory sheet, in September 2001.  However, the record is 
unclear as to whether it was a fasting blood glucose level.  
Moreover, subsequent testing at the time of the veteran's 
separation in January 2002 revealed the veteran's blood 
sugar level had reduced to 87 mg/dl.  Accordingly, the 
service treatment records, including the veteran's 
separation examination dated in January 2002, do not reveal 
a diagnosis of or treatment for diabetes.  Instead, the 
record reflects the veteran was first diagnosed with type II 
diabetes mellitus in October 2004, over a year after the 
veteran's separation from military service in July 2003.  
See the October 2004 VA treatment record reflecting diabetes 
was a "new diagnosis."  Accordingly, the competent medical 
evidence demonstrates that the veteran did not incur 
diabetes to a compensable disability rating within one year 
from discharge.  
In addition, the record does not contain a medical opinion 
asserting that the veteran's current diabetes is related to 
military service.  The Board observes that the veteran 
submitted an opinion from his private physician, M.K.C., who 
is currently treating his diabetes.  Dr. M.K.C. indicated 
that she reviewed the veteran's VA records, including 
laboratory reports from his military service.  She noted 
that the veteran had fasting glucose from September 2001 of 
129, and provided the opinion that this fasting glucose 
level constitutes a diagnosis of glucose intolerance or pre-
diabetes and that therefore, the veteran had glucose 
intolerance prior to discharge from the military.  Dr. 
M.K.C. then asserted that the veteran subsequently developed 
overt diabetes and is under treatment.  The Board notes that 
the physician made a distinction between glucose intolerance 
and diabetes and indicated that the veteran developed 
diabetes after service.  The Board finds it particularly 
significant that Dr. M.K.C. did not state that the veteran 
actually had diabetes in service, only that there was an 
indication of glucose intolerance or a pre-diabetic 
condition.  Furthermore, she did not opine that the veteran 
had diabetes to a compensable degree within one year from 
discharge.  Accordingly, Dr. M.K.C.'s opinion does not 
substantiate the veteran's claim.

Based on the above evidence, the Board finds that there is 
no indication that the veteran was diagnosed with diabetes 
in service, or suffered from diabetes in service.  

The veteran contends that his diabetes was incurred during 
military service.  Specifically, he asserted during the 
November 2008 Travel Board hearing that he had symptoms of 
diabetes in service starting in 2001, which included 
calluses on his feet and unexplained ulcers and sores.  Lay 
persons can provide an account of observable symptoms, such 
as in this case, that he had calluses, sore and ulcers in 
service.  Caldwell, 1 Vet. App. at 469.  However, lay 
assertions regarding medical matters such as an opinion 
whether the veteran's diabetes was incurred in service, was 
incurred to a compensable degree within the presumptive 
period or that he had symptoms of diabetes in service have 
no probative value because lay persons are not competent to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  The veteran is not a licensed health care 
professional; therefore, the lay evidence offered by the 
veteran is not competent medical evidence and does not prove 
a relationship between the veteran's diabetes and military 
service.  

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, the preponderance of the evidence 
is against the veteran's claim and that doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the veteran's claim for entitlement to 
service connection for type II diabetes mellitus is not 
warranted. 


ORDER

Entitlement to service connection for type II diabetes 
mellitus is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


